UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K/A Amendment No. 1 ANNUAL REPORT PURSUANT TO SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014 COMMISSION FILE NUMBER:333-198807 Cleaner Yoga Mat, Inc. (Exact name of registrant as specified in its charter) Florida 46-5648907 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1370 Sawleaf Ct. San Luis Obispo, California 93401 (Address of principal executive offices, including zip code) (800) 546-7939 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act:Common Stock: $0.00 par value Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. [ ] Yes [X] No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. [ ] Yes [X] No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data Filed required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ ] Yes [ ] No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part iii of this Form 10-K or any amendments to this Form 10-K. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer [] Non-accelerated filer []Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No [X] The aggregate market value of the registrant’s common stock held by non-affiliates of the registrant as of ­­­­March 30, 2015 is $0.00 Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: We had 10,000,000 shares outstanding of common stock as of March 30, 2015 DOCUMENTS INCORPORATED BY REFERENCE None. Explanatory Note This Amendment No.1 on Form 10-K/A (this “Amendment”) of Cleaner Yoga Mat, Inc.for thefiscal year endedDecember 31, 2014is solely to furnish Exhibit 101 to theForm 10-Kin accordance with Rule 405 of Regulation S–T. This Amendment No.1 to the Form10-Kspeaks as of the filing date of the Form10-K (the "Filing date"), does not reflect events that may have occurred subsequent to the filing date, and does not modify or update in any way disclosures made in the Form10-K as filed onMarch 31, 2015. 2 SIGNATURES Cleaner Yoga Mat, Inc. (Name of Registrant as Specified in Charter) Has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 14, 2015 By: /s/Leisa Swanson Name: Leisa Swanson Title: Leisa Swanson, President, Chief Executive Officer, Chief Financial Officer EXHIBIT INDEX Exhibit No. SEC Ref. No. Title of Document 1 Certification of the Principal Executive Officer and Principal Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 2 Certification of the Principal Executive Officer and Principal Financial Officer pursuant to U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 3
